           Case 1:18-cv-08543-VSB Document 78 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                            4/19/2021
RAYMOND RUSSELL, JR.,                                     :
                                                          :
                                        Plaintiff,        :
                                                          :            18-cv-8543 (VSB)
                      -against-                           :
                                                          :                ORDER
THE STATE OF NEW YORK, et al.,                            :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

        Before the Court is Defendant’s letter motion dated April 15, 2021, (Doc. 68), pursuant to

Rule 5B of this Court’s Individual Rules and Practices, for entry of an order permitting it to file

under seal, or to redact, certain content in Defendant’s Memorandum of Law in Opposition to

Plaintiff’s Motion for Partial Summary Judgment, Defendant’s Response to Plaintiff’s Rule 56.1

Statement of Undisputed Facts in Support of Plaintiff’s Motion for Partial Summary Judgment,

and the Declaration of Jessica Acosta-Pettyjohn. These redactions relate to chronological notes

that were designated as “Attorney Eyes Only,” and contain private information. Upon

consideration of the motion and for good cause shown, the Court GRANTS Defendant’s motion.

Accordingly, it is hereby:

        ORDERED that Defendant may file copies of the foregoing papers entirely under seal and

publicly file redacted copies as indicated in the highlighted set accompanying its letter motion.

SO ORDERED.

Dated: April 19, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick




                                                         1
